Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reopening of Prosecution After Pre-Appeal
In view of the arguments in the pre-appeal filed on 01/06/2022, PROSECUTION IS HEREBY REOPENED. A new ground of rejection is set forth below.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-10 and 20-28 are rejected under 35 U.S.C. 103 as being unpatentable over Voegele et al (US20080071208A1 published 03/20/2008; hereinafter Voegele) in view of Phillips et al (US Patent No. 8,594,768 B2 published 11/26/2013; hereinafter Phillips).
Regarding claim 1, Voegele teaches a tissue marking system for marking a tissue specimen (a surgical marking instrument for marking flowable fluid – abstract), the tissue marking system comprising: 
the applicator (rollerball fingertip instrument – paragraph 61) comprising: 
a tip (a distal portion 508 of a roller ball 506 – Fig. 10); 
a reservoir containing sterile tissue marking dye (a cylindrical reservoir 504 with paintable flowable material 510 – Fig. 10 and paragraph 61); and 
a valve (a roller ball 506 acts as a valve – Fig. 10) configured to open and permit sterile tissue marking dye to flow from the reservoir to the tip of the applicator (a roller ball or disk 506 held for rotation and exposing a distal portion 508 to paint flowable material 510 drawn from the reservoir – paragraph 61) in response to the tip being pressed against a priming surface (swiping contact with tissue causes the roller ball 506 to deposit flowable liquid 510 onto internal tissue – paragraph 61).

Phillips teaches a tissue marking system for use in marking a tissue sample comprising a sealed container (triple reservoir 510 container 505 is sealed – column 7 lines 10-14 and Figs. 7-8) having a sterile interior (the container 505 is a single-use device that is preferably sterilized prior to use – column 7 lines 18-19) (container 80 and its contents are sterilized with a sufficient time and duration of gamma irradiation – column 4 lines 30-35); 
a sterile applicator in the sterile interior of the sealed container (multiple applicators 535 or applicators 600 can be stored in the container 505 – Figs. 8-9), the entirety of the applicator in the sterile interior of the sealed container (entirety of the applicator 535 is held in the container 505 – Fig. 8); 
wherein the sealed container is openable to remove the applicator from the sterile interior of the sealed container (container 505 is openable and applicators 535 are removable – column 7 lines 10-12). It would be advantageous to use a gamma irradiated storage container and applicator to ensure proper sanitation in a surgical environment. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the rollerball fingertip instrument, as taught by Voegele, by storing the rollerball fingertip instrument in a container for sterilization by gamma irradiation, taught by Phillips, to gain the above advantage. One of ordinary skill would have expected that this modification could have been performed with a reasonable expectation of success because both Voegele and Phillips teach surgical marking devices.
Regarding claim 2, Voegele, modified by Phillips, teaches the tissue marking system of claim 1.

Phillips teaches a substrate (an ink absorbing material 160 such as felt or foam, can be placed within each of the reservoirs – column 5 lines 19-20) that includes the priming surface, the substrate being removable from the sealed container (Phillips teaches that the felt or foam are simply “placed within each of the reservoirs”; one of ordinary skill would reasonably conclude the ink absorbing materials 160 are removable). It would be advantageous to use a sterilized ink absorbing material 160 to confirm that the roller ball or disk 506 is working properly before use.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the reservoir 510, as taught by Voegele as modified by Phillips, with the ink absorbing material 160, taught by Phillips, to gain the above advantage. One of ordinary skill would have expected that this modification could have been performed with a reasonable expectation of success because both Voegele and Phillips teach surgical marking devices.
Regarding claim 3, Voegele, modified by Phillips, teaches the tissue marking system of claim 1 wherein the sealed container includes a tray having a compartment (triple reservoir 510 container 505 is a tray – column 7 lines 10-14 and Figs. 7-8) and a lid secured to the tray (removable cover member is employed to cover the container 505 – column 7 lines 10-14);
However, Voegele, modified by Phillips, does not teach a card in the compartment of the tray, the card including the priming surface and being removable from the compartment of the tray.
Phillips teaches a card in the compartment of the tray (an ink absorbing material 160 such as felt or foam, can be placed within each of the reservoirs – column 5 lines 19-20), the card including the priming surface (the ink absorbing material 160 is capable of being a priming surface – Figs. 7-8) and being removable from the compartment of the tray (Phillips teaches that the felt or foam are simply “placed within each of the reservoirs”; one of ordinary skill would reasonably conclude the ink absorbing 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the triple reservoir 510 container 505, as taught by Voegele as modified by Phillips, with the ink absorbing material 160, taught by Phillips, to gain the above advantage. One of ordinary skill would have expected that this modification could have been performed with a reasonable expectation of success because both Voegele and Phillips teach surgical marking devices.
Regarding claim 4, Voegele, modified by Phillips, teaches the tissue marking system of claim 1 wherein the sealed container includes a well sized (reservoir 510 in the container 505 capable of receiving the applicator – Phillips Fig. 8 and column 6 lines 36-37) to receive the tip of the applicator.
However, Voegele, modified by Phillips, does not teach a base wall of the well that includes the priming surface.
Phillips teaches a base wall (base of the reservoir 510 – Fig. 8) of the well that includes the priming surface (an ink absorbing material 160 such as felt or foam, can be placed within each of the reservoirs – column 5 lines 19-20). It would be advantageous to use a sterilized ink absorbing material 160 to confirm that the roller ball or disk 506 is working properly before use.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the reservoir 510, as taught by Voegele as modified by Phillips, with the ink absorbing material 160, taught by Phillips, to gain the above advantage. One of ordinary skill would have expected that this modification could have been performed with a reasonable expectation of success because both Voegele and Phillips teach surgical marking devices.
Regarding claim 5, Voegele, modified by Phillips, teaches the tissue marking system of claim 4 wherein the well of the container (reservoir 510 – Fig. 8) includes at least one wall upstanding from the 
Regarding claim 6, Voegele, modified by Phillips, teaches the tissue marking system of claim 1.
However, Voegele, modified by Phillips, does not teach further comprising a fine-tip applicator in the sealed container.
Phillips teaches further comprising a fine-tip applicator (an applicator 600 with a second sponge portion 615, and the second sponge portion 615 includes a small edge – Figs. 8-9 and column 7 lines 28-32) in the sealed container (applicator 600 is a variation of applicator 535 stored in sealed container 505 – column 7 lines 10-28 and Figs. 8-9). Phillips teaches that it would be advantageous to use a small edge that allows for the finer more accurate placement of ink (column 7 lines 35-36).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system, as taught by Voegele as modified by Phillips, by adding a small edge applicator into the container 505, taught by Phillips, to gain the above advantage. One of ordinary skill would have expected that this modification could have been performed with a reasonable expectation of success because both Voegele and Phillips teach surgical marking devices.
Regarding claim 7, Voegele, modified by Phillips, teaches the tissue marking system of claim 6 wherein the sealed container includes a tray having a compartment (an elongated space 530 in the sealed container 505 capable of holding a rollerball fingertip instrument – Phillips Figs. 7-9).
Although Voegele, modified by Phillips, does not teach the applicator being above the fine-tip applicator in the compartment, it would be obvious to one of ordinary skill to place the rollerball fingertip instrument above the small edge applicator to achieve more efficient packing. One of ordinary skill would conclude that shifting the positions of the rollerball fingertip instrument and applicator would not have modified the operation of the device and discovered the claimed arrangement through routine experimentation. See In reJapikse
Regarding claim 8, Voegele, modified by Phillips, teaches the tissue marking system of claim 1, wherein the rollerball tip may be enhanced by adding other types of applicator tips (polymer loop, a spatula, a rolling ball, a grate, and a brush – paragraph 78).
However, Voegele, modified by Phillips, does not teach the tip includes a foam pad.
Phillips teaches an applicator (applicator 535 and applicator 600 – Figs. 8-9) wherein the tip includes a foam pad (the tip of the applicator 535 has a sponge portion 550 and applicator 600 has first sponge portion 610 and a second sponge portion 615 – Figs. 8-9). It would be advantageous to use a sponge portion on the surface of the rollerball to prevent runs or drips.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the surface of the rollerball, as taught by Voegele as modified by Phillips, with the sponge portion, taught by Philips, to gain the above advantage. One of ordinary skill would have expected that this modification could have been performed with a reasonable expectation of success because both Voegele and Phillips teach surgical marking devices.  
Regarding claim 9, Voegele, modified by Phillips, teaches the tissue marking system of claim 1 wherein the applicator (rollerball fingertip instrument 500 – Fig. 10) includes a body supporting the tip (a roller ball end effector 502 supporting the rollerball 506 – Fig. 10).
However, Voegele, modified by Phillips, does not teach a cap connected to the body and covering the tip. 
Voegele fully incorporates Goodman et al (US20040190975A1 published 09/30/2004; hereinafter Goodman), which teaches an applicator (applicator/dispenser 100 – Fig. 1) includes a cap (a detachable or replaceable tip 150 – Fig. 1) removably connected to the body and protecting the tip (a detachable or replaceable tip 150 connects to the first body portion 110 and the second body portion 120 and protects the porous plug 170 – Fig. 1) (a porous plug 170, described below, may form the tip of 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the rollerball fingertip instrument 500, as taught by Voegele as modified by Phillips, with the detachable or replaceable tip 150, taught by Voegele, to gain the above advantage. One of ordinary skill would have expected that this modification could have been performed with a reasonable expectation of success because the modification is a simple substitution of parts from a separate embodiment of the same invention.
Regarding claim 10, Voegele, modified by Phillips, teaches the tissue marking system of claim 1 wherein the valve includes a valve body (a roller ball or disk 506 is a valve held in the a roller ball end effector 502 – Fig. 10) having an opening in communication with the reservoir (the roller ball end effector 502 is connected to the cylindrical reservoir 504 – Fig. 10), the valve further including a valve element (the roller ball 506 closes the opening to the reservoir 504 – Fig. 10) closing the opening and being configured to shift relative to the valve body and permit sterile tissue marking dye to flow through the opening (exposes a distal portion 508 to paint flowable material 510 drawn from the reservoir – paragraph 61) and to the tip in response to the tip being pressed against the priming surface (swiping contact with tissue causes the roller ball 506 to deposit flowable liquid 510 onto internal tissue – paragraph 61).
Regarding claim 20, Voegele teaches a tissue marking system comprising: 
an applicator (rollerball fingertip instrument 500 – paragraph 61 and Fig. 10) comprising: 
an elongate body (a roller ball end effector 502 – Fig. 10) having a closed end (closed end of the reservoir 504 – Fig. 10), an open end opposite the closed end (open end of the roller ball end effector 502 – Fig. 10), an interior (interior of the reservoir 504 holding the flowable material 510 – Fig. 10), and 
a tip (a distal portion 508 of roller ball 506 – Fig. 10) connected to the open end of the body; 
a reservoir in the interior of the body (reservoir 504 is formed by the roller ball end effector 502 – Fig. 10), the reservoir containing sterile tissue marking dye (interior of the reservoir 504 holding the flowable material 510 – Fig. 10) (an ink, adhesive or physical marker conveyed as flowable material – paragraph 58); and 
a valve (roller ball 506 acts as a valve – Fig. 10) configured to open and permit sterile tissue marking dye to flow from the reservoir to the tip of the applicator in response to the tip being pressed against a priming surface (swiping contact with tissue causes the roller ball 506 to deposit flowable liquid 510 onto internal tissue – paragraph 61).
However, Voegele does not teach a sealed container and an applicator in the sealed container; the sealed container comprising: a tray comprising: an internal compartment; an opening in communication with the internal compartment; a flange extending about the opening; a lid connected to the flange of the tray and covering the opening of the tray; the applicator in the internal compartment of the tray of the sealed container.
Phillips teaches a sterilized sealed container (a sealed container 505 with reservoirs 510 – column 7 lines 10-12 and Fig. 8) (gamma ray sterilization is best suited to the task of sterilizing the container 80 and its contents – column 4 lines 31-33) and an applicator in the sealed container (the container 505 holds applicators 535 or 600 – Figs. 8-9); 
the sealed container comprising: 
a tray (container 505 is a tray – Fig. 8) comprising: 
an internal compartment (an elongated space 530 – Fig. 8); 

a flange extending about the opening (a flange around the opening of the container 505 – Fig. 8); 
a lid (removable cover member around the opening of the container – Fig. 6) connected to the flange of the tray and covering the opening of the tray (a removable cover member similar to that illustrated in FIGS. 6, 6a, and 7 is employed to cover the container 505 – column 7 lines 10-12); 
the applicator in the internal compartment of the tray of the sealed container (multiples applicators 535 or applicators 600 are housed in an elongated space 530 of the container 505 – Figs. 8-9). It would be advantageous to use a gamma irradiated storage container, applicator, and dye to ensure proper sanitation in a surgical environment and gain the function to mark external tissue. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the rollerball fingertip instrument, as taught by Voegele, by storing the rollerball fingertip instrument in a container for sterilization by gamma irradiation, taught by Phillips, to gain the above advantage. One of ordinary skill would have expected that this modification could have been performed with a reasonable expectation of success because both Voegele and Phillips teach surgical marking devices.
Regarding claim 21, Voegele, modified by Phillips, teaches the tissue marking system of claim 20 wherein the internal compartment (elongated space 530 – Fig. 8) comprises an upper applicator sub-compartment (top of the separator elements 540 in the elongated space 530– Fig. 8) and a lower applicator sub-compartment below the upper applicator sub-compartment (bottom surface of the elongated space 530 – Fig. 8); and 
However, Voegele, modified by Phillips, does not teach wherein a fine applicator contains tissue marking dye and includes a fine tip.

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system, as taught by Voegele as modified by Phillips, by adding an additional sheathed marking fingertip instrument 600 into the container 505, taught by Voegele, to gain the above advantage. One of ordinary skill would have expected that this modification could have been performed with a reasonable expectation of success because both Voegele and Phillips teach surgical marking devices.
Although Voegele, modified by Phillips, does not teach the arrangement wherein a fine applicator (sheathed marking fingertip instrument 600) in the lower applicator sub-compartment (bottom surface of the elongated space 530 – Fig. 8), wherein the applicator (rollerball fingertip instrument 500) is in the upper applicator sub-compartment of the tray (top of the separator elements 540 in the elongated space 530– Fig. 8), the applicator and the fine applicator are vertically aligned in the sealed container, Voegele, modified by Phillips, teaches a container 505 capable of holding the rollerball fingertip instrument and sheathed marking fingertip instrument in the claimed arrangement.
It would have been obvious to one of ordinary skill to arrive at the claimed arrangement through routine experimentations for more efficient packing arrangements. Furthermore, one of ordinary would conclude that claimed arrangement of the rollerball fingertip instrument and sheathed marking fingertip instrument would not modified the operation of the device. See In reJapikse
Regarding claim 22, Voegele, modified by Phillips, teaches the tissue marking system of claim 21 wherein the fine applicator includes a body (a cylindrical end effector tip 604 of the sheathed marking fingertip instrument 600 – Fig. 11) and a lid connected to the body (outer cylindrical sleeve 616 encompasses the cylindrical end effector tip 604 – Fig. 11).
Regarding claim 23, Voegele, modified by Phillips, teaches the tissue marking system of claim 21.
However, Voegele, modified by Phillips, does not teach wherein the applicator includes a cap removably connected to the body and protecting the tip.
Voegele fully incorporates Goodman et al (US20040190975A1 published 09/30/2004; hereinafter Goodman), which teaches an applicator (applicator/dispenser 100 – Fig. 1) includes a cap (a detachable or replaceable tip 150 – Fig. 1) removably connected to the body and protecting the tip (a detachable or replaceable tip 150 connects to the first body portion 110 and the second body portion 120 and protects the porous plug 170 – Fig. 1) (a porous plug 170, described below, may form the tip of the dispenser/applicator 100 – paragraph 40). It would be advantageous to use an outer cap or tip to protect the rollerball 506 to prevent damage during transport and storage.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the rollerball fingertip instrument 500, as taught by Voegele as modified by Phillips, with the detachable or replaceable tip 150, taught by Voegele, to gain the above advantage. One of ordinary skill would have expected that this modification could have been performed with a reasonable expectation of success because the modification is a simple substitution of parts from a separate embodiment of the same invention.
Regarding claim 24, Voegele, modified by Phillips, teaches the tissue marking system of claim 20 wherein the internal compartment of the tray (container 505 – Philips Fig. 8) includes a well (reservoirs 510 – Fig. 8) having a base wall including the priming surface (the bottom of the reservoirs 510 are 
Regarding claim 25, Voegele, modified by Phillips, teaches the tissue marking system of claim 20.	
However, Voegele, modified by Phillips, does not teach further comprising a substrate that includes the priming surface, the substrate being removable from the sealed container.
Phillips teaches a substrate (an ink absorbing material 160 such as felt or foam, can be placed within each of the reservoirs – column 5 lines 19-20) that includes the priming surface, the substrate being removable from the sealed container (Phillips teaches that the felt or foam are simply “placed within each of the reservoirs”; one of ordinary skill would reasonably conclude the ink absorbing materials 160 are removable). It would be advantageous to use a sterilized ink absorbing material 160 to confirm that the roller ball or disk 506 is working properly before use.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the reservoirs 510, as taught by Voegele as modified by Phillips, with the ink absorbing material 160, taught by Phillips, to gain the above advantage. One of ordinary skill would have expected that this modification could have been performed with a reasonable expectation of success because both Voegele and Phillips teach surgical marking devices.
Regarding claim 26, Voegele, modified by Phillips, teaches the tissue marking system of claim 20 wherein the valve (the roller ball or disk 506 acts as a valve held in the a roller ball end effector 502 – Fig. 10) includes a valve body having an opening in communication with the reservoir (the roller ball end effector 502 is connected to the cylindrical reservoir 504 – Fig. 10), the valve further including a valve 
Regarding claim 27, Voegele, modified by Phillips, teaches the tissue marking system of claim 20 wherein the rollerball tip may be enhanced by adding other types of applicator tips (polymer loop, a spatula, a rolling ball, a grate, and a brush – paragraph 78). 
However, Voegele, modified by Phillips, does not teach wherein the tip includes foam.
Phillips teaches an applicator (applicator 535 and applicator 600 – Figs. 8-9) wherein the tip includes a foam pad (the tip of the applicator 535 has a sponge portion 550 and applicator 600 has first sponge portion 610 and a second sponge portion 615 – Figs. 8-9). It would be advantageous to add a sponge portion on the surface of the rollerball to prevent runs or drips.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the rollerball, as taught by Voegele as modified by Phillips, with the sponge portion, taught by Philips, to gain the above advantage. One of ordinary skill would have expected that this modification could have been performed with a reasonable expectation of success because both Voegele and Phillips teach surgical marking devices.  
Regarding claim 28, Voegele, modified by Phillips, teaches the tissue marking system of claim 20 wherein the tray and the lid include sterile interior surfaces (gamma ray sterilization is best suited to the task of sterilizing the container 80 and its contents – Philips column 4 lines 31-33); and wherein the 
Response to Arguments
Applicant’s arguments filed January 6, 2022 have been considered.
Point 1: The applicant’s argument that “no part of the applicator 535 contains sterile tissue marking dye when the container 505 is sealed as required by claim 1” was persuasive and a new prior art rejection has been issued in order to address the claim.
Point 2: The applicant’s argument that the “roller ball 506, however, does not open in response to being pressed against a priming surface” is found unpersuasive. 
The limitation “open and permit sterile tissue marking dye to flow from the reservoir to the tip of the applicator in response to the tip being pressed against a priming surface” in claim 1 is interpreted under BRI of “the tip being pressed against a priming surface” to read on a device capable of opening and dispensing dye by moving into a position of contact with something by exerting continuous physical force. Voegele teaches a roller ball 506 that as a valve and is capable of dispensing dye by moving into a position of contact with something by exerting continuous physical force (swiping contact with tissue causes the roller ball 506 to deposit flowable liquid 510 onto internal tissue – paragraph 61). Furthermore, the limitation of claim 1 does not exclude devices from being rotated or moved in order to discharge ink.
Point 3: The applicant’s argument that the “combination of Phillips and Voegele lacks a rational basis” was found was persuasive and a new prior art rejection has been issued in order to address the claim.
Point 4: The applicant’s argument that the “Modification to Phillips Would Change the Principle of Operation of Phillips” was found was persuasive and a new prior art rejection has been issued in order to address the claim.
Point 5: The applicant’s argument that the combination of Phillips and Voegele would not result in “a valve configured to open and permit sterile tissue marking dye to flow from the reservoir to the tip in response to the tip being pressed against a priming surface” and “would lack an applicator body having a closed end, an open end, an interior, and a tubular side wall” was found was persuasive and a new prior art rejection has been issued in order to address the claim.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TINGCHEN SHI whose telephone number is (571)272-2538. The examiner can normally be reached M-F 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on 5712727129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.C.S./Examiner, Art Unit 1796       

/ELIZABETH A ROBINSON/Supervisory Patent Examiner, Art Unit 1796